Citation Nr: 9908604	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  99-02 594	)	DATE
	)
	)


THE ISSUE

Whether attorney fees from past due benefits may be awarded 
pursuant to the terms of the March 11, 1996, attorney-fee 
agreement.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
had active service from September 1982 to March 1985.



FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of the benefit sought on appeal on November 28, 1995; 
a notice of disagreement was received by the VA with respect 
to that claim after November 18, 1988; and the veteran's 
attorney was retained on March 11, 1996, within one year of 
the date of the Board's decision.  

2.  The written fee agreement signed by the veteran and his 
attorney in March 1996 provided that 20 percent of any past-
due benefits was to be paid by the VA to the veteran's 
attorney.  

3.  A December 1998 rating decision resulted in past-due 
benefits being payable to the veteran for the time period 
between April 28, 1998, and December 30, 1998. 


CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the March 11, 1996, attorney-
fee agreement for the period of time from April 28, 1998, to 
December 30, 1998, have been met.  38 U.S.C.A. § 5904 (West 
1991); 38 C.F.R. § 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c) (West 1991); 38 C.F.R. § 20.609(c) 
(1998).

In this case, the Board promulgated a final decision that 
affirmed the RO's denial of the benefit sought on appeal on 
November 28, 1995.  A notice of disagreement pertaining to 
that decision was received in February 1993.  The record also 
reflects that the veteran and his attorney entered into a 
contingent fee agreement on March 11, 1996, to represent the 
veteran before the United States Court of Appeals for 
Veterans Claims (Court).  That agreement provided that 20 
percent of past-due benefits was to be paid to the attorney 
for representation.  In June 1998 the veteran and his 
attorney signed an agreement extending that representation to 
proceedings before the VA.  

Based on this evidence, the Board finds that the March 11, 
1996, attorney-fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  Clearly, the record includes a final decision 
promulgated by the Board, a notice of disagreement pertaining 
to that decision dated after November 18, 1988, and 
documentation reflecting the retention of counsel within one 
year of the Board's decision.

Following an unsuccessful appeal to the Court, the veteran 
reopened his claim in April 1998, and following an August 
1998 administrative decision, a rating decision dated in 
December 1998 resulted in past-due benefits being payable to 
the veteran.  A letter to the veteran and his attorney dated 
in February 1999 indicated that past-due benefits payable to 
the veteran had been computed at $7,851 and that 20 percent 
of that amount, $1,570.20, had been withheld as representing 
the maximum attorney fee payable from those past-due 
benefits.  Accordingly, the Board finds that attorney fees 
based on past-due benefits are payable by the VA for the 
period of time from April 28, 1998, to December 30, 1998.  

One last point must be addressed.  In the March 11, 1996, 
attorney-fee agreement, paragraph 2 provided for payment of 
attorney fees equal to the amount of 20 percent of past-due 
benefits awarded.  However, paragraph 3 provided that if no 
retroactive benefits were awarded, the veteran would still be 
liable for an amount equal to 20 percent of total VA benefits 
granted for a period of five years commencing with the first 
payment of benefits.  On March 18, 1999, the veteran 
contacted the BVA and indicated that his attorney had 
contacted him and asked for 20 percent of the initial check 
received by the veteran.  The veteran indicated that he had 
paid the money to the attorney.  

The Board emphasizes that the veteran's attorney is not 
entitled to an amount of past-due benefits paid by the VA in 
excess of 20 percent of that awarded to the veteran.  In 
other words, the veteran's attorney may not enforce both 
paragraphs 2 and 3 of his attorney-fee agreement.  The Board 
is confident following this decision finding the attorney 
entitled to payment by the VA of 20 percent past due benefits 
that the veteran's attorney will return any excess attorney 
fees paid by the veteran to him.  In this regard, the Board 
would note that under 38 U.S.C.A. § 5905, whoever (1) 
directly or indirectly solicits, contracts for, charges, or 
receives, or attempts to solicit, contract for, charge or 
receive, any fee or compensation except as provided in 
Section 5904, or (2) wrongfully withholds from any claimant 
or beneficiary any part of a benefit or claim allowed and due 
to the claimant or beneficiary, shall be fined as provided in 
Title 18, or imprisoned not more than one year, or both.



ORDER

Attorney fees may be awarded for past-due benefits and are 
payable by the VA pursuant to the March 11, 1996, attorney-
fee agreement for the time period from April 28, 1998, to 
December 30, 1998.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

